Citation Nr: 1027614	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-36 184	)	DATE
	)
	)

Received from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

3.  Entitlement to service connection for gastroesophageal reflux 
disease.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for lumbar spine 
degenerative arthritis.

6.  Entitlement to service connection for hearing loss.

7.  Eligibility to receive non-service-connected pension benefits 
based on income.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from January 1955 to April 
1958.

This matter comes before the Board of Veterans' Appeals (Board) 
following a January 2008 decision by the Huntington, West 
Virginia VA RO.  


FINDING OF FACT

On May 28, 2009, prior to the promulgation of a decision in this 
appeal, the Board received notification from the appellant that 
he no longer wanted to pursue the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In May 2009, the 
Louisville RO certified the appeal of the issues listed above to 
the Board.  On May 4, 2009, the RO sent the Veteran a letter to 
inform him that his appeal had been forwarded to the Board.  In 
response, the Veteran sent correspondence to the RO wherein he 
indicated that he was "declin[in]g any further issue with VA."  
He expressed his desire to drop the "whole" matter.  

Because the Veteran had withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.  


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


